                                                                                                 5/3/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ANTHONY AYIOMAMITIS,                                                    :
an individual,                                                          :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   21-CV-01422 (LJL) (JLC)
                                                                        :
CONTENT IQ LLC,                                                         :
a New York Limited Liability Company,                                   :
individually and doing business as                                      :
“BOREDOMTHERAPY.COM,” and                                               :
“MONEYVERSED.COM”                                                       :
                                                                        :
                                    Defendant(s).                       :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated April 30, 2021 (Dkt. No. 13), Judge Liman

referred this case to me for settlement. The parties are directed to advise the Court

within 30 days when they wish to schedule the settlement conference. The parties

should do so by filing a letter-motion on the docket that indicates at least three

dates that are mutually convenient for the parties. Alternatively, counsel are free

to e-mail my deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a

mutually convenient date for the parties and the Court. In light of the COVID-19

pandemic, any settlement conference in the foreseeable future will likely be

conducted telephonically. Using the Court’s conference line system, the Court will

begin the settlement conference in joint session with all parties on the line before




                                                        1
breaking into private session and speaking to the parties individually, as the

technology the Court is using can facilitate breakout sessions with each side.

      If the parties wish to have the Court provide a video platform (Microsoft

Teams) and not simply proceed telephonically, they may so advise the Court by

letter and the Court will then schedule a conference to discuss logistics.

      SO ORDERED.

Dated: May 3, 2021
       New York, New York




                                           2
